Citation Nr: 1721355	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-29 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for headaches, a neck disability, a head injury, and a right elbow disability.

2.  Entitlement to an increased evaluation for amputation of the right little finger at the proximal interphalangeal joint with a fracture of the metacarpal of the right little finger, currently evaluated as 10 percent disabling.  

3.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial evaluation in excess of 10 percent for arthritis of the left hand.

5.  Entitlement to an increased evaluation for residuals of a fracture of the left thumb, index, and ring metacarpals and the middle phalanx of the left index finger, currently evaluated as 20 percent disabling.  

6.  Entitlement to an increased evaluation for residuals of a fracture of the lateral tibial plateau of the right knee, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for arthritis of the right knee, currently evaluated as 10 percent disabling.  

8.  Entitlement to an increased evaluation for a history of ligament laxity of the right ankle, currently evaluated as 10 percent disabling.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The February 2010 rating decision granted entitlement to service connection for PTSD and arthritis of the left hand.  It assigned an initial 30 percent rating for PTSD, effective September 24, 2008, and assigned an initial 10 percent rating for arthritis of the left hand, effective March 24, 2009.  It also denied entitlement to increased ratings for the remaining claims and entitlement to a TDIU.  

In the course of this appeal, in a July 2012 rating decision, the RO increased the PTSD rating from 30 percent to 50 percent, effective September 24, 2008.

In October 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issues of entitlement to increased ratings for (1) PTSD; (2) arthritis of the left hand; (3) residuals of a fracture of the left thumb, index, and ring metacarpals and the middle phalanx of the left index finger; (4) residuals of a fracture of the lateral tibial plateau of the right knee; (5) arthritis of the right knee; and (6) a history of ligament laxity of the right ankle, and for entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In October 2016, prior to the promulgation of a decision in the appeal, the Veteran testified at his Board hearing that he was withdrawing the pending appeal of the issues of entitlement to compensation under 38 U.S.C.A. § 1151 for headaches, a neck disability, a head injury, and a right elbow disability, and for entitlement to an increased rating for a disability of little finger on the right hand.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal concerning the issues of entitlement to compensation under 38 U.S.C.A. § 1151 and entitlement to an increased rating for a disability of the little finger on the right hand have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the appellant has withdrawn the appeal of the claims of (1) entitlement to compensation under 38 U.S.C.A. § 1151 for headaches, a neck disability, a head injury, and a right elbow disability, and (2) entitlement to an increased rating for a disability of little finger on the right hand.  This withdrawal was made at the October 2016 Board hearing and was reduced to writing in the hearing transcript.  38 C.F.R. § 20.204(a),(b) . 

Hence, there remain no allegations of errors of fact or law for appellate consideration on these particular issues.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.  



ORDER

The appeal concerning the issue of entitlement to compensation  under 38 U.S.C.A. § 1151 for headaches, a neck disability, a head injury, and a right elbow disability is dismissed.

The appeal concerning the issue of entitlement to an increased evaluation for amputation of the right little finger at the proximal interphalangeal joint with a fracture of the metacarpal of the right little finger, currently evaluated as 10 percent disabling, is dismissed.  


REMAND

The Veteran has also claimed entitlement to increased ratings for (1) PTSD; (2) arthritis of the left hand; (3) residuals of a fracture of the left thumb, index, and ring metacarpals and the middle phalanx of the left index finger; (4) residuals of a fracture of the lateral tibial plateau of the right knee; (5) arthritis of the right knee; and (6) a history of ligament laxity of the right ankle.  He has also claimed entitlement to a TDIU.  The Board finds that these claims must be remanded for additional development before they may be adjudicated on their merits.

First, the Board notes that the last VA examinations for these issues were conducted almost eight years ago, in July 2009.  While the passage of time itself does not justify a remand for a new examination, the Board notes that there are indications that the first three of the disabilities as listed above have worsened in severity since the July 2009 VA examination.  

With respect to the PTSD claim, the Veteran's October 2016 hearing testimony indicates that the Veteran's relationships with many of his family members have deteriorated since the July 2009 examination, and the Veteran testified that he came close to committing suicide when he quit his job in September 2010.  He also submitted records from his employer reflecting that he was disciplined for faulty work and absenteeism in 2010.  The Board finds that these indications of an increase in severity of his PTSD warrant a remand for a new examination.

With respect to the claims involving the Veteran's left hand and fingers, the Veteran testified at his Board hearing that he underwent a thumb fusion on his left hand two or three years ago.  The records reflect that he did undergo a carpometacarpal arthroplasty with tendon interposition with flexor carpi radialis tendon of the left hand in January 2013.  The Board finds that this surgical procedure reflects a potential change in the Veteran's left hand and finger conditions that warrants a new examination.

The Board further notes that recent caselaw makes it necessary to remand the right knee arthritis and history of ligament laxity of the right ankle issues listed above for new examinations.  Specifically, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Therefore, it is necessary to remand the claims of entitlement to increased ratings for arthritis of the right knee and for a history of ligament laxity of the right ankle for new examinations.  Because the claim involving arthritis of the right knee is being remanded for a new examination, the Board will also remand the claim of entitlement to an increased rating for residuals of a fracture of the lateral tibial plateau of the right knee so that pertinent findings obtained on examination may be considered.

Finally, the claim of entitlement to a TDIU is inextricably intertwined with the remaining claims, as adjudication of those claims may impact the adjudication of the TDIU claim.  Consideration of the TDIU claim is therefore deferred at this time.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current severity of his PTSD. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

The examiner should identify and completely describe all current symptomatology.

2.  Arrange for a VA examination to determine the nature and severity of the Veteran's service-connected (a) arthritis of the left hand and (b) residuals of a fracture of the left thumb, index, and ring metacarpals and the middle phalanx of the left index finger.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

The examiner should identify and completely describe all current symptomatology, to include any musculoskeletal and neurologic findings.

3.  Afford the Veteran a VA examination to determine the current severity of his right knee and right ankle disabilities.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

The examiner should identify and completely describe all current symptomatology.  In particular, the examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing or state why such testing is not warranted or not feasible.

4.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


